Citation Nr: 0936797	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for a cervical spine 
disability.

2. Entitlement to a combined rating in excess of 30 percent 
residuals of a right medial malleolus fracture (right ankle 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to September 1983.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1983 rating decision of the Salt Lake City, Utah 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, declined to reopen the Veteran's 
claim of service connection for a cervical spine disability 
and continued a 10 percent rating assigned for his right 
ankle disability.  The Veteran's claims file is in the 
jurisdiction of the Anchorage, Alaska RO.  In May 2004, an 
informal conference was held before a Decision Review Officer 
(DRO) at the RO; a report is associated with the Veteran's 
claims file.  In October 2006, the case was remanded for 
additional development.  

A June 2008 rating decision increased the rating for the 
Veteran's right ankle disability from 10 percent (under 
38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5273-5024 for 
painful or limited motion of a major joint or group of minor 
joints) to 20 percent (under Code 5271 for marked limited 
motion of the ankle), effective April 28, 2008 (the date of a 
VA examination).  In November 2008, the matters of whether 
new and material evidence was received to reopen a claim of 
service connection for a cervical spine disability and 
entitlement to a rating in excess of 20 percent for the right 
ankle were remanded for additional development.  A June 2009 
rating decision increased the rating for the Veteran's right 
ankle disability from 20 percent to a combined 30 percent 
(based on a formulation of 20 percent under Code 5271 and 10 
percent under Code 5010 for arthritis with limitation of 
motion).

The matter of entitlement to a combined rating for right 
ankle disability in excess of 30 percent (to include on an 
extraschedular basis) is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.




FINDINGS OF FACT

1. An unappealed January 2001 rating decision denied service 
connection for a cervical spine disability essentially 
because evidence showed that the Veteran's single episode of 
neck pain in service was acute and transitory, and resolved 
without residual disability; there was no evidence that a 
cervical spine disability was manifest in service, that 
arthritis of the cervical spine was manifest in the Veteran's 
first postservice year, or that the Veteran's current 
cervical spine disability is related to his service, to 
include his neck complaints therein.

2. Evidence received since the January 2001 rating decision 
does not tend to show that a cervical spine disability was 
manifested during the Veteran's service, that arthritis of 
the cervical spine was manifested in the first postservice 
year, or that the Veteran's current cervical spine disability 
is/may be related to his service, to include the neck 
complaints therein; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
a cervical spine disability; and does not raise a reasonable 
probability of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a cervical spine disability 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to the December 2003 
rating decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  June 2003, November 2006, May 2007, and December 
2008 letters explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  In compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), the December 
2008 letter instructed him that new and material evidence was 
required to reopen his claim; explained what new and material 
meant; and outlined what evidence was needed to substantiate 
the underlying claim.  Specifically, it advised him that for 
evidence to be considered new and material, it would have to 
show that the Veteran's current cervical spine disability was 
related to his service (to include the neck complaints noted 
therein), and not to a 2000 motor vehicle accident.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the November 2006 letter informed him of 
disability rating and effective date criteria.  The Veteran 
has had ample opportunity to respond/supplement the record, 
and his claim was readjudicated after all critical notice was 
issued and development sought by the Board was completed.  
See July 2009 supplemental statement of the case (SSOC).

The Veteran's service treatment records (STRs) are (and were 
previously) associated with his claims file, and pertinent 
postservice treatment records have been secured.  In a claim 
to reopen, the duty to assist by arranging for a VA 
examination does not attach unless new and material evidence 
is received (and the claim is reopened).  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A January 2001 rating decision denied the Veteran's claim of 
service connection for a cervical spine disability 
essentially because there was no evidence showing that the 
Veteran's complaints of neck pain in service represented a 
chronic disability, that arthritis of the neck was manifest 
in the first postservice year, or that any current neck 
disability is related to his service, to include the 
complaints noted therein.  Furthermore, there was evidence 
that his current cervical spine disability was due to an 
intercurrent cause (a January 2000 motor vehicle accident).  
The Veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173,  179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992). 
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
service-connected on a presumptive basis if they are 
manifested to a compensable degree in a specified period of 
time postservice (one year for arthritis). 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in January 2001 included the Veteran's 
STRs which show that in August 1979, the Veteran complained 
of pain, stiffness, tenderness, and decreased ranges of 
motion in his neck.  No obvious trauma was observed and 
torticollis was diagnosed.  He was treated with medication, 
heating pads, and osteopathic manipulative treatment.  After 
eight visits, his range of motion improved, as did his 
overall condition.  Later STRs, including his February 1983 
service separation report of medical history and physical 
examination report, are silent for complaints, findings, 
treatment, or diagnosis relating to a cervical spine 
disability.  On February 1983 service separation clinical 
evaluation, the Veteran's head, face, neck, scalp, spine, and 
other musculoskeletal systems were normal.  

* A November 1983 letter from Dr. J.T.S., an 
otolaryngologist, who stated that apart from an anterior 
septal deviation observed in the Veteran's nose, "the 
remainder of [his] head and neck examination [was] 
negative."

* The report of an April 1984 VA examination (conducted in 
conjunction with the Veteran's claims of service connection 
for a left knee disability and right ankle disability); it 
showed that the Veteran's head, face, and neck was normal.

* October 1999 private treatment records from Valley Hospital 
showing that the Veteran complained of neck pain.  He 
reported that five or six days prior to his visit to the 
emergency room, he had been doing a lot of physical activity, 
such as lifting asphalt as part of his road-type job.  He did 
not notice any particular injury at the time, but started 
experiencing pain in the left medial trapezius area the next 
day.  The pain grew progressively worse until he presented to 
Valley Hospital for treatment.  Medication was prescribed, 
and the application of moist heat was suggested, as were 
gentle massaging and stretching exercises.

* March 2000 to May 2000 private treatment records from 
Palmer Chiropractic Clinic showing that the Veteran presented 
in March 2000 with complaints of neck and left shoulder pain.  
It was noted that he had experienced similar symptoms, off 
and on sporadically, for the past 17 years, but that his 
present problems stemmed from a (rear end) car accident six 
weeks prior.  

* December 1999 to October 2000 VA outpatient treatment 
records that are silent for any complaints, findings, 
treatment, or diagnosis relating to a cervical spine 
disability.  In January 2000, it was noted that the Veteran 
had been in a recent car accident, and was being seen for 
significant pain in the coccyx.  

Evidence received since the January 2001 rating decision 
includes:

* May 2002 to March 2008 VA outpatient treatment records 
showing that in January 2004, the Veteran complained of neck 
pain and nerve impingement.  He stated that he had had neck 
pain for a few years with increasing inability to rotate his 
neck.  In February 2004, the Veteran was seen for an 
orthopedic consultation.  He complained of progressively 
worsening neck pain since 1981.  Degenerative joint disease 
(DJD) versus herniated nucleus pulposus was assessed.  In 
April 2006, he complained again of neck pain, which was 
affecting his ability to work as he could not rotate his 
neck.  An X-ray of the neck suggested that there was a 
herniated disc; cervicalgia arthritis of the neck was 
diagnosed.  Subsequent VA outpatient treatment records show 
periodic complaints and treatment for chronic neck 
pain/cervicalgia arthritis.

* June 2002 to November 2002 treatment records from 
Providence Alaska Medical Center which are silent for any 
complaints, findings, treatment, or diagnosis relating to the 
cervical spine.  September 2003 to October 2003 treatment 
records show that the Veteran complained of neck pain over 
the past several years.  He reported that he had been in a 
motor vehicle accident in 1981 and injured his cervical 
spine.  He now complained of exacerbated neck symptoms, 
especially when fishing in the cold weather and in his 
employment as an airfield snow plow heavy equipment operator.  
Neck pain was diagnosed, and the Veteran was referred for six 
physical therapy sessions, which were completed in October 
2003.  [Notably, the Veteran's STRs do not show that he was 
involved in a motor vehicle accident in 1981, and when he was 
treated for torticollis in 1979, no obvious trauma was 
observed.]

* March 2003 and August 2003 treatment records from Elmendorf 
Air Force Base which are silent for any complaints, findings, 
treatment, or diagnosis relating to the cervical spine.

* A June 2004 treatment record from Alaska Rehabilitation, 
Inc. showing that the Veteran underwent electrodiagnostic 
evaluation to rule out right upper extremity cervical 
stenosis.  Mild to moderate bilateral carpal tunnel syndrome 
and the presence of an underlying sensory axonal peripheral 
polyneuropathy were assessed.  A possible ulnar compromise at 
the elbow was also found.  There were no findings 
specifically related to the Veteran's cervical spine.

Evidence received since January 2001 is new to the extent 
that it was not previously of record; however, it is not 
material as it does not tend to show that the Veteran's 
current cervical spine disability is related to his service.  
Although various treatment records reflect that the Veteran 
has complained of progressively worsening neck pain since 
1981, there is no medical opinion that relates his current 
cervical spine disability to the complaints in service.  

The Veteran's own accounts relating his current cervical 
spine disability to his service, to include the 1979 
diagnosis and treatment of torticollis therein, are neither 
new evidence (as he expressed such opinions earlier and they 
were considered in the January 2001 rating decision), nor 
competent/material evidence (as he is a layperson and lacks 
the training to opine regarding medical causation)  The 
matter of the etiology of a specific disability is a question 
that is medical in nature and is not capable of resolution by 
lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  The Veteran has not submitted any new and 
competent (medical) evidence relating his current cervical 
spine disability to his service, to include the 1979 
diagnosis and treatment of torticollis therein.

In summary, none of the additional evidence received since 
the January 2001 rating decision tends to show that the 
Veteran's current cervical spine disability was manifested in 
service or in his first postservice year, or is somehow 
otherwise related to his service, to include the neck 
complaints noted therein; thus, none addresses the 
unestablished fact necessary to substantiate the Veteran's 
claim of service connection for a cervical spine disability.  
Accordingly, the additional evidence received since January 
2001 rating decision does not raise a reasonable possibility 
of substantiating the claim, and is not material.  Hence, the 
claim of service connection for a cervical spine disability 
may not be reopened.



ORDER

The appeal to reopen a claim of service connection for a 
cervical spine disability is denied.


REMAND

As noted in the Introduction above, in June 2009, the RO 
awarded service connection for degenerative joint disease of 
the right ankle, rated 10 percent.  This separate rating for 
arthritis increased the rating for the Veteran's service-
connected right ankle disability to a combined rating of 30 
percent (based on a formulation of 20 percent for marked 
limited motion (under Code 5271) and 10 percent for arthritis 
with limitation of motion (under Code 5010)).  The Board 
notes that both ratings are based on the same injury and 
impairment of the same joint, and invites the RO's attention 
to the provisions of 38 C.F.R. § 4.14.  The Board also notes 
that after the June 2009 rating action was completed, the RO 
did not issue a SSOC in this matter or explain their actions.  

Furthermore, statutory and regulatory provisions specify that 
in exceptional cases where schedular evaluations are found to 
be inadequate, an extraschedular evaluation may be authorized 
if certain criteria are met.  38 C.F.R. § 3.321(b).  In Thun 
v. Peake, 22 Vet. App. 111 (2008), the Court articulated a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate 
because it does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

Here, the evidence shows that while the Veteran complains of 
right ankle joint instability, on May 2009 VA examination, 
such was not shown.  However, he does have symptomatic 
nonunion of the medial malleolus of the right ankle.  Such 
symptomatology is not contemplated by the rating schedule for 
the ankle.  See 38 C.F.R. § 4.71a, Codes 5270-5274.  
Furthermore, the May 2009 VA examiner opined that the 
nonunion of the Veteran's medial malleolus of the right ankle 
had a "significant" effect on the Veteran's general 
occupation as a part-time seasonal small engine technician 
and driver.  Specifically, he was required to put a block 
under the accelerator pedal because he had no useful plantar 
flexion of the right ankle, had to change the pitch of the 
accelerator pedal to accommodate the loss of motion in his 
right ankle, and had to brake with his left foot both because 
of the angle of the pedal and because of the weakness in his 
right ankle.  These findings suggest that the available 
schedular criteria for rating right ankle disability may be 
inadequate, and consideration must be made as to whether the 
Veteran is entitled to an extraschedular rating for his right 
ankle disability.  The Board is not authorized to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Rather, the proper course is to refer the 
matter to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for an 
orthopedic examination of the Veteran to 
ascertain the nature and severity of his 
service connected right ankle disability.  
The Veteran's claims file and a copy of 
the criteria for rating ankle disability 
must be made available to the examiner for 
review in conjunction with the 
examination.  On examination of the 
Veteran the examiner should report all 
pathology found in detail.  The examiner 
should identify all pathology that is not 
expressly recognized by the criteria for 
rating ankle disability (e.g., nonunion) 
and should describe in detail all 
functional impairment other than 
limitation of motion due to such 
pathology; specifically, the examiner 
should comment on the functional 
impairment resulting from nonunion, and 
further comment (providing examples) on 
the types of activities that would be 
limited by the functional impairment 
found.  (The examiner should note the 
Veteran's reports on impact of his ankle 
disability on his ability to drive.)   The 
examiner should explain the rationale for 
all opinions given.   


2.  The RO should arrange for all further 
development necessary to address the 
matter of entitlement to an extraschedular 
rating for right ankle disability (e.g., 
the impact the disability has had on the 
Veteran's employment and activities).  
Then, the RO should readjudicate the claim 
for increase.  If indicated by the 
findings (the schedular criteria are found 
inadequate), the RO should refer the case 
to the Director of Compensation and 
Pension for consideration of whether an 
extraschedular rating (under 38 C.F.R. 
§ 3.321(b)) is warranted.  

3. 	If the claim for a rating in 
excess of the combined 30 percent 
currently assigned is denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


